DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection of record in the previous office action not addressed herein is withdrawn in light of Applicant’s arguments and/or amendments.

Claim Status
Applicant’s amendment filed October 6, 2021 has been entered.  Claims 3, 5-7, 9-10, 12-13, 15-17, 20, 22-23, 26-28, 31-35, 37, 39-41, 43-44, and 46-50 are cancelled. Claims 1-2, 4, 8, 14, 17-19, 21, 24-25, 29-30, 36, 38, 42, 45, and 51-52 are pending.  Claims 4, 17-19, 21, 24-25, 29-30, and 45 are withdrawn.  Claims 1-2, 4, 8, 14, 36, 38, and 42 are amended.  Claims 51-52 are new.  Claims 1-2, 8, 11, 14, 36, 38, 42, and 51-52 are currently under examination.
Examiner has noted that claim 17 is indicated as both canceled and withdrawn in the amendment filed October 6, 2021.  Applicant should clarify if they wish to withdraw or cancel claim 17.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 2-5 and 38, drawn to an isolated AAV capsid protein comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-409, 435-868, and 1726-1988, or fragment thereof, in the reply filed on February 19, 2021 is acknowledged.  Applicant’s election without traverse of SEQ ID: 66 in the reply filed on February 19, 2021 is acknowledged.
Examiner is withdrawing the restriction requirement for claims 1, 8, 11, 14, 36, and 42, drawn to a recombinant expression vector comprising a nucleic acid encoding a polypeptide having a sequence selected from the group consisting of: SEQ ID NO: 1-409, 435-868, or 1726-
Claims 4-5, 17-19, 21, 24-25, 29-30, and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 19, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification - withdrawn
The objection to the disclosure because of informalities has been withdrawn in view of Applicant’s amendment to correct typos.

Claim Objections - withdrawn
The objection to claims 8 and 42 because of informalities is withdrawn in view of Applicant’s amendment to correct typos.

Claim Objections – New rejection necessitated by amendment
Claim 52 is objected to because of the following informalities:  Claim 52, lines 1-2, reciting the phrase "sequence selected of" should read "sequence of".  Appropriate correction is required.

Claim Rejections - 35 USC § 112 - withdrawn
Rejection of claims 3, 14, and 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of Applicant’s cancellation of claim 3 and amendment to claims 14 and 36 changing “a/an” to “the”, thus clarifying which vector and isolated capsid protein is being claimed.

Claim Rejections - 35 USC § 102 - withdrawn
Rejection of claims 1, 2, 8, 11, 14, 36, 38, and 42 under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. 2012 (US20120137379A1, published May 27, 2012; as cited in the IDS filed August 27, 2019) is withdrawn in view of Applicant’s amendment to delete “or a fragment thereof that does not encode a peptide that is identical to a sequence of any one of the SEQ ID NOs: 869, 870, 871” from claim 1 and “or fragment thereof” from claim 2.
Rejection of claims 1, 2, 8, 11, 14, 38, and 42 under 35 U.S.C. 102(a)(1) as being anticipated by Vandenberghe et al. 2015 (US20150159173A1, published June 11, 2015) is withdrawn in view of Applicant’s amendment to delete “or a fragment thereof that does not encode a peptide that is identical to a sequence of any one of the SEQ ID NOs: 869, 870, 871” from claim 1 and “or fragment thereof” from claim 2.

Claim Rejections - 35 USC § 103 - withdrawn
Rejection of claim 36 under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al. 2015 (US20150159173A1, published June 11, 2015) as applied to claims 1, 2, 8, 11, 14, 38, and 42 under 35 U.S.C. 102 above, and further in view of Gao et al. 2012 (US20120137379A1, published May 27, 2012; as cited in the IDS filed August 27, 2019) Vandenberghe et al. 2015 

Double Patenting- withdrawn

Rejection of claims 2, 11, and 36 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, and 20 of U.S. Patent No. US8734809B2 is withdrawn in view of Applicant’s amendment to delete “or fragment thereof” from claim 2.


Double Patenting - maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 8, 11, 14, 38, 42, and 51-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16842679 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.  This rejection has been modified to address Applicant’s amendment to claim 14 and newly added claims 51 and 52.  
Claims 1 and 11 of the ‘679 application encompass a method for delivering a transgene to a target cell in a subject, the method comprising administering to the subject a recombinant adeno-associated virus (rAAV) comprising: (i) an isolated nucleic acid comprising a transgene encoding one or more gene products of interest; and (ii) an adeno-associated acid (AAV) capsid protein having the sequence set forth in SEQ ID NO: 66.
Claims 1-2, 8, 11, 14, 38, 42, and 51-52 of the current application are directed to rAAV vector and an AAV capsid protein having the sequence set forth in SEQ ID NO: 66.  It would .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
SEQ ID NO: 66, in addition to SEQ ID NOs: 1-20, 63-65, 800-801, 1726-1728, 1987-1988 are free of the prior art.

Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wilson et al. 2016 (US20170028082A1, filed August 3, 2016, published February 2, 2017) disclose sequences of novel adeno-associated virus capsids, vectors, and host cells for the production of rAAV particles.  Wilson et al. further disclose AAV-mediated delivery of therapeutic and immunogenic genes using the vectors of the invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636